Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-7, 10, 13-14, 16, 18-19, 21-25, and 27-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for dynamic rate adaption during a real-time Long Term Evolution (LTE) communication session involving mobile devices.
The prior art of record (in particular Sridhar et a. (US 20130194937), Khay-Ibbat et al. (US 20150092575), Bark et al. (US 20020082023), and Leung et al. (US20110158096)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: tracking, by a base station of a network, a plurality of codec rates in use, during a plurality of real-time communication sessions over the network, by a plurality of user equipments (UEs) connected to the base station; monitoring, by the base station, one or more network conditions during the plurality of real-time communication sessions, the one or more network conditions including a utilization level of the base station; determining, by the base station, that the utilization level of the base station has met a threshold; in response to determining that the utilization level of the base station has met the threshold, selecting, by the base station, a first UE out of the plurality of UEs, wherein the base station selects the first UE to lower a codec rate in use by the first UE during a first real-time communication session of the plurality of real-time communication sessions; and sending, by the base station during the first real-time communication session and based on lists of supported codec rates exchanged between the first UE and a second UE during setup of the first real-time communication session, a message to the first UE including an explicit instruction to renegotiate the codec rate for the first real-time communication session with the second UE to a lower codec rate supported by both the first UE and the second UE, wherein the message comprises a media access control (MAC) layer Radio Resource Control (RRC) reconfiguration message indicating a hybrid automatic repeat request (HARQ) process change for transmission time interval (TTI) bundling. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Reply filed 02/15/2022. The same reasoning applies to independent claims 10 and 16 mutatis mutandis.  Accordingly, claims 1, 6-7, 10, 13-14, 16, 18-19, 21-25, and 27-32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alanara (US 8422373), “Adaptive Multi-rate Codec Bit Rate Control In A Wireless System.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413